DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 07JUN2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(a),112(b), 102(a)(1) rejections and specification objections previously set forth in the Non-Final Office Action mailed 23MAR2022.
Applicant's arguments filed 07JUN2022 have been fully considered.
Regarding the drawings, please file the amended drawings, which are not in the image file wrapper.
Regarding the 102 rejections, the arguments are persuasive.
Regarding the 103 rejections, the arguments are not persuasive.
In response to applicant's arguments against the references individually (e.g. YARINA, GRAHAM, JONES, NTN Global-2016, YOO et al discussed individually), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Notably, YOO is cited as prior art and not relied upon in any rejection.
The rejection retained below is the combination of YARINA as the primary reference and GRAHAM as the secondary reference. Further arguments against the combination do not particular point out why it is not obvious to modify the device of YARINA as providing for “the plurality of blood storage tubes are fixedly disposed on an upper surface of the rotating platform at an angle of less than 90 degrees with respect to the radial direction of the rotating shaft” as taught by GRAHAM. Neither YARINA alone nor its combination with GRAHAM require moving the position of the blood storage tubes, because the material worked upon or a phase separation gel is not required.
Drawings
The drawings are objected to because: Fig. 21A does not have part numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 line(s) 3 sets forth the limitation “the rotation shaft” should be preferably corrected to “the rotating shaft”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, the claim is dependent on claim 1, which requires “the plurality of blood storage tubes are fixedly disposed on an upper surface of the rotating platform at an angle of less than 90 degrees with respect to the radial direction of the rotating shaft” (e.g. the embodiment of instant Fig. 2) as well as “the rotating platform is provided with a plurality of through holes for accommodating the plurality of blood storage tubes, and the plurality of blood storage tubes are disposed at an oblique angle of less than 90 degrees with respect to the plane of the rotating platform.” (e.g. the embodiment of instant Fig. 21A).
While the specification as originally filed provides for the separate embodiments of e.g. Fig. 2 and Fig. 21A, the specification as originally filed does not provide for the combination of the two embodiments- i.e. a plurality of tubes at both an angle with respect to the radial direction as well as an angle with respect to the plane of a rotating platform and is thus new matter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 8, the claim is directed towards the embodiment of e.g. Fig. 21A and is also dependent on independent claim 1, which is directed towards the embodiment of e.g. Fig. 2. These are clearly two separate embodiments. Thus claim 8 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4,7,9,11-13,20 are rejected under 35 U.S.C. 103 as being unpatentable over YARINA (US 9839921) in view of GRAHAM (US 5588946).
Regarding claims 1,7,20, YARINA teaches modular centrifuge devices (title, Figs.) including a manual centrifugal device (abstract) capable of separating blood (C2/L45-46) and analyzing a target protein in a plasma of a patient, comprising:
a rotating platform (Fig. 3 #28) comprising a plurality of rotating arms (annotated Fig. 3 cropped);
a rotating shaft (Fig. 3 #58) disposed at a center of the rotating platform, with the plurality of rotating arms equidistantly disposed along a radial direction of the rotating shaft (Fig. 3 #r); and
a plurality of storage tubes (tubes #16 fit into holders Fig. 3 #30; C4/L16-17,47-48) disposed at a regular interval from one another, and restrictedly positioned on the rotating platform at a distance from the rotating shaft (C4/L64-C5/L5),
wherein the rotating platform and the plurality of storage tubes rotate around the rotating shaft during centrifugation (C4/L64-C5/L2).
Annotated Fig. 3 cropped

    PNG
    media_image1.png
    257
    365
    media_image1.png
    Greyscale

YARINA teaches the tubes are disposed at an oblique angle of less than 90 degrees with respect to the plane of the rotating platform (C4/L58; Fig. 3), but does not teach an angle of less than 90 degrees with respect to the radial direction of the rotating shaft. However, GRAHAM teaches a centrifuge and phase separation (title, Figs.) capable of separating blood (C1/L15), comprising:
a rotating platform (Fig. 1 #22);
a rotating shaft (Fig. 1 #16) disposed at a center of the rotating platform; 
a plurality of storage tubes fixedly disposed on an upper surface of the rotating platform (tubes #T fit into holders, Figs. 1,2 #30; C4/L11-16); and,
the plurality of tubes are disposed at an angle with respect to a radial direction of the rotating shaft, wherein the angle is e.g. 45º (C4/L32-35), which anticipates the claimed range of less than 90º (or 30-75º). GRAHAM teaches that the purpose of the radial angle is to take advantage of the Boycott effect, which accelerates the centrifugal separation (abstract; C1/L16-24). Note that GRAHAM has two equivalent embodiments of Fig. 2 (an angle with respect to a radial direction) and Fig. 7 (an angle with respect to the plane of rotation), both which teach a fixed angle when locked in a first position during centrifugation for acceleration of the centrifugal separation.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the tubes of YARINA to be disposed at an angle with respect to a radial direction of the rotating shaft as taught by GRAHAM for the purpose of accelerating the centrifugal separation. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
Note that the limitation “protein” and “plasma” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 4, YARINA is silent as to the distance of the tubes to the rotating shaft. However, YARINA teaches that the relative centrifugal force (RCF) is dependent on the radius of the carrier #28 from its center to the tip of the holder #30, which affects the efficiency of the separation of fluids (C1/L21-24; C8/L3-24).
YARINA teaches the distance is a results-effective variable that affects the separation properties (e.g. RCF). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the claimed distance range because YARINA teaches distance is a results-effective variable.  See MPEP 2144.05 II, A & B.
Regarding claim 9, YARINA teaches the rotating platform comprises a connecting portion (Fig. 3 #28) for the rotating shaft, and the plurality of rotating arms are connected to the connecting portion.
Regarding claims 11-12, YARINA does not specifically teach the blood storage tubes has a volume of 1 μL to 1000 μL (0.001-1 mL) or the tube diameter. However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.IV.A.)
Regarding claim 13, YARINA teaches the rotating shaft comprises a rolling bearing (Fig. 1 #63) and a supporting member having a stud (Fig. 1 #58), and the stud is fixed through the rolling bearing (C7/L25-31).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YARINA (US 9839921) in view of GRAHAM (US 5588946) and JONES (US 2750671).
Regarding claim 3, YARINA does not teach a groove. However, JONES teaches a microhematocrit and sedimentation reader (title, Figs.) comprising a rotating disk (Fig. 1 #16), an arm (Fig. 1 #28), where the arm has a groove (Fig. 1 #34) accommodating a capillary tube (Fig. 1 #36), which is of simple construction allowing for easy and quickly mounting of the tube (C1/L26-28).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the rotating platform of YARINA to include a groove so as to easily accommodate or otherwise secure a storage tube as taught by JONES. The references are combinable, because they are in the same technological environment of blood separation technologies. See MPEP 2141 III (A) and (G).
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over YARINA (US 9839921) in view of GRAHAM (US 5588946) and DEL VECCHIO (US 8986185).
Regarding claim 10, YARINA does not specify the load of the rotating arm; however, DEL VECCHIO teaches syringe centrifuge systems (title, Figs.) including a manual centrifugal device (hand-cranked centrifuge; abstract) capable of separating blood, comprising:
a rotating platform (flywheel, e.g. Fig. 3 #302) comprising a plurality of rotating arms (hooks, Fig. 3 #304);
a rotating shaft (Fig. 3 #106) disposed at a center of the rotating platform, with the plurality of rotating arms equidistantly disposed along a radial direction of the rotating shaft (see Fig. 3); and
a plurality of storage tubes (Fig. 1 #110) disposed at a regular interval from one another, and restrictedly positioned on the rotating platform at a distance from the rotating shaft (C7/L1-10),
wherein the rotating platform and the plurality of storage tubes rotate around the rotating shaft during centrifugation (C1/L27-39); and,
the flywheel has a sufficient mass to maintain balanced rotation, which may be adjusted by weights as desired (C6/L35-46).
The load has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify and/or optimize the load of the rotating arms in the desired range in order to provide sufficient mass to maintain balanced rotation. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YARINA (US 9839921) in view of GRAHAM (US 5588946) and NTN GLOBAL -2016.
Regarding claims 14-15, YARINA teaches the rotating shaft is a bearing (Fig. 1 #63); and,
a base (Fig. 1 #23) comprising a gear transmission mechanism (Fig. 3 #12) and a crank handle (Fig. 1 #18) connected to the gear transmission mechanism, and the rotation shaft is disposed on the base, and connected to the gear transmission mechanism (Figs. 1,3).
YARINA teaches the type of bearings is a ball bearing (C7/L26).
It is known to one having ordinary skill in the art to provide a bearing where there is relative movement between parts, of which one having ordinary skill in the art may choose from commonly available bearings. YARINA does not teach a sliding bearing. However, NTN GLOBAL teaches that sliding bearings are lightweight and have a long operating life while introducing minimal vibrations or noise (P1/first paragraph).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the bearings of YARINA to be sliding bearings as taught by NTN GLOBAL for its known advantages. The references are combinable, because they are in the same technological environment of industrial machinery. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777